DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to a communication filed on 06/15/2021, in which claims 1 – 37, excluding the currently cancelled claims, are pending and presented for examination.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Examiner also take note of the approved Terminal Disclaimer filed 10/22/2020
Authorization for this examiner’s amendment was given in a telephone interview with Paul P. Kriz on 08/26/2021 to amend Claim 1 and all other independent and dependent pending claims as follows:

In The Claims
1.	(Currently Amended) A method comprising: 
retrieving a first portion of first content stored in a repository, the first content encoded in accordance with a first encoding format;
transcoding the first portion of the first content into a corresponding first portion of second content, the second content encoded in accordance with a second encoding format; and 
storing the corresponding first portion of the second content in the repository as a replacement to the first portion of the first content in the repository; and
wherein storing the corresponding first portion of the second content in the repository as a replacement to the first portion of the first content in the repository includes: prior to transcoding the first content in its entirety into the second content: i) storing the corresponding first portion of the second content in the repository, and ii) deleting the first portion of the first content in the repository.

2.	(Canceled)

3.	(Original) The method as in claim 1, wherein the first content is received over a channel of a shared cable network communication link, the method further comprising: 
transcoding the first content into the second content as a background task to performing a higher priority subscriber inputted command to manage content received over the shared cable network communication link.   

4.	 (Original) The method as in claim 1, wherein the second encoding format provides higher encoding compression of data than the first encoding format.

5.	(Previously Presented) The method as in claim 1 further comprising: 
decrypting the first content; 
wherein transcoding the first content includes transcoding the decrypted first content into the second content; and 
wherein storing the second content in the repository as a replacement to the first content includes: storing the second content as encrypted content and deleting the first content. 

6.	(Currently Amended) The method as in claim 5 further comprising: 
receiving a particular command with respect to the first content, the first 

assigning a second priority level to execute the particular command, the second priority level being greater than the first priority level. 

7.	(Previously Presented) The method as in claim 6 further comprising: 
executing the particular command as a main processing task, transcoding of the first content into the second content being a background task with respect to the main processing task; and 
interleaving execution of the main processing task and the background task of transcoding the first content into the second content.   

8.	(Previously Presented) The method as in claim 1 further comprising: 
monitoring an amount of available storage capacity in the repository; and 
transcoding the first content into the second content in response to detecting that the amount of available storage capacity of the repository is below a threshold value. 

9.	(Currently Amended) The method as in claim 1 further comprising: 
receiving a command to perform a high priority task, the command received prior to completing a task of transcoding the first content into the second content; and  
in response to receiving the command, discontinuing the task of transcoding the first content into the second content such that the repository stores a portion of the first content encoded in accordance with the first encoding format and a portion of the second content encoded in accordance with the second encoding format. 

10.	(Previously Presented) The method as in claim 9 further comprising: 
providing notification of a title of available content to a subscriber, the title representing the content encoded as the first content and the second content; and 
in response to receiving a selection of the title of available content, initiating streaming of a portion of the second content from the repository followed by streaming of a portion of the first content from the repository to the subscriber for playback.  

11.	(Original) The method as in claim 1, wherein the second encoding format supports a substantially same level of quality playback as the first encoding format. 

12.	(Previously Presented) The method as in claim 1 further comprising: 
retrieving a second portion of the first content from the repository subsequent to storing the first portion of the second content in the repository;
transcoding the second portion of the first content into a corresponding second portion of the second content; and 
storing the corresponding second portion of the second content in the repository as a replacement to the second portion of the first content in the repository.  

13.	(Original) The method as in claim 1 further comprising: 
transmitting a transcoded portion of the first content retrieved from the repository to a recipient; and
transmitting a not-yet-transcoded portion of the first content retrieved from the repository to the recipient. 

14.	(Canceled)

15.	(Currently Amended) A computer system comprising:
processor hardware; and
a hardware storage resource coupled to the processor hardware, the hardware storage resource storing instructions that, when executed by the processor hardware, cause 
retrieve a first portion of first content stored in a repository, the first content encoded in accordance with a first encoding format;
transcode the first portion of the first content into a corresponding first portion of second content, the second content encoded in accordance with a second encoding format; and 
store the corresponding first portion of the second content in the repository as a replacement to the first portion of the first content in the repository; and 
wherein storage of the corresponding first portion of the second content in the repository as a replacement to the first portion of the first content in the repository includes: prior to transcoding the first content in its entirety into the second content: i) storage of the corresponding first portion of the second content in the repository, and ii) deletion of the first portion of the first content in the repository.
 
16.	(Original)  The computer system as in claim 15, wherein the second encoding format provides higher encoding compression of data than the first encoding format.

17.	(Currently Amended) The computer system as in claim 15, wherein the processor hardware is further operable to: 
monitor an amount of available storage capacity in the repository; and 
transcode the first content into the second content in response to detecting that the amount of available storage capacity in the repository is below a threshold value. 

18.	(Currently Amended) The computer system as in claim 15, wherein the processor hardware is further operable to: 
transmit a transcoded portion of the first content retrieved from the repository to a recipient; and
transmit a not-yet-transcoded portion of the first content retrieved from the repository to the recipient. 

19.	(Canceled) 

20.	(Currently Amended) Computer-readable hardware storage having instructions stored thereon, the instructions, when carried out by processor hardware, cause 
retrieve a first portion of first content stored in a repository, the first content encoded in accordance with a first encoding format;
transcode the first portion of the first content into a corresponding first portion of second content, the second content encoded in accordance with a second encoding format; and 
store the corresponding first portion of the second content in the repository as a replacement to the first portion of the first content in the repository;
wherein storage of the corresponding first portion of the second content in the repository as a replacement to the first portion of the first content in the repository includes: prior to transcoding the first content in its entirety into the second content: i) storage of the corresponding first portion of the second content in the repository, and ii) deletion of the first portion of the first content in the repository.

21.	(Previously Presented) The computer system as in claim 15, wherein the first content is received over a channel of a shared cable network communication link, the processor hardware further operative to: 
transcode the first content into the second content as a background task to performing a higher priority subscriber inputted command to manage content received over the shared cable network communication link.   

22.	(Previously Presented) The computer system as in claim 15, wherein the processor hardware is further operative to: 
decrypt the first content; 
transcode the decrypted first content into the second content; and 
store the second content as encrypted content and delete the first content, the encrypted second content being a replacement to the first content.

23.	(Previously Presented) The computer system as in claim 22, wherein the processor hardware is further operative to: 
receive a particular command with respect to the first content, the first content received over a shared cable network communication link; 
assign a first priority level to a task of transcoding the first content into the second content; and 
assign a second priority level to execute the particular command, the second priority level being greater than the first priority level. 

24.	(Previously Presented) The computer system as in claim 23, wherein the processor hardware is further operative to: 
execute the particular command as a main processing task, transcoding of the first content into the second content being a background task with respect to the main processing task; and 
interleave execution of the main processing task and the background task of transcoding the first content into the second content.   

25. 	(Canceled) 

26. 	(Canceled)

27. 	(Previously Presented) The method as in claim 1, wherein the repository, prior to transcoding of the first content in its entirety into the second content, temporarily stores multiple yet-to-be transcoded portions of the first content after multiple previously transcoded portions of the first content have been deleted from the repository. 

28.	(Previously Presented) The method as in claim 1, wherein the repository, prior to transcoding of the first content in its entirety into the second content, stores multiple previously transcoded portions of the first content as multiple portions of the second content in the repository, the multiple portions of the second content being a replacement to the deleted multiple previously transcoded portions of the first content.

29.	(Previously Presented) The method as in claim 27 further comprising: 
in response to receiving a request for retrieval of a title of content represented by the first content and the second content, communicating a transcoded portion of the first content and a not-yet-transcoded portion of the first content from the repository in a data stream to the recipient prior to completing transcoding of the first content into the second content.

30.	(Previously Presented) The method as in claim 13 further comprising: 
transmitting the transcoded portion of the first content and the not-yet-transcoded portion of the first content from the repository in a data stream to the recipient prior to completing transcoding of the first content into the second content.

31.	(Previously Presented) The method as in claim 1 further comprising: 
providing notification of availability of a title of content to a subscriber, a portion of the title of content represented by transcoded portions of the first content and yet-to-be transcoded portions of the first content.  

32.	(Previously Presented) The method as in claim [[2]] 1 further comprising: 
after deleting the first portion of the first content from the repository: 
retrieving a second portion of the first content stored in the repository; and
transcoding the second portion of the first content into a corresponding second portion of second content, the second content encoded in accordance with the second encoding format.

33.	(Previously Presented) The method as in claim 32 further comprising: 
after deleting the first portion of the first content from the repository and transcoding the second portion of the first content into the corresponding second portion of second content: 
storing the corresponding second portion of the second content in the repository as a replacement to the second portion of the first content in the repository.

34.	(Previously Presented) The method as in claim 33 further comprising: 
deleting the second portion of the first content from the repository.

35.	(Canceled)

36.	(Previously Presented) The method as in claim 1 further comprising: 
		performing operations of the retrieving and the transcoding of the first portion of the first content after a second portion of the first content has been deleted and transcoded in accordance with the second encoding format. 

37. 	(Previously Presented) The method as in claim 1, wherein the first portion of the first content is transcoded after multiple portions of the first content have been deleted. 
  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A method comprising: 
retrieving a first portion of first content stored in a repository, the first content encoded in accordance with a first encoding format;
transcoding the first portion of the first content into a corresponding first portion of second content, the second content encoded in accordance with a second encoding format; and 
storing the corresponding first portion of the second content in the repository as a replacement to the first portion of the first content in the repository; and
wherein storing the corresponding first portion of the second content in the repository as a replacement to the first portion of the first content in the repository includes: prior to transcoding the first content in its entirety into the second content: i) storing the corresponding first portion of the second content in the repository, and ii) deleting the first portion of the first content in the repository..

 	The Office Action previously rejected claims 1, 2, 4, 8 – 11, 13 – 20, and 25 - 31 under 35 U.S.C. 103 as being unpatentable over Kaars (US 2003/0066084 A1), in view of Krause et al. (US 8855189 B1), hereinafter “Krause.”
Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest all the features defined by Applicant’s claims. Therefore, all pending claims in this application are in condition for allowance. based on assessment of Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487